F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                 OCT 22 1997
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 ORLANDO F. RODRIGUEZ,
               Plaintiff - Appellant,                          No. 97-2084
 v.                                                    (D.C. No. CIV-96-1550-JP)
 STATE OF NEW MEXICO,                                       (D. New Mexico)
               Defendant - Appellee.


                               ORDER AND JUDGMENT*


Before BALDOCK, McKAY, and LUCERO, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

       Plaintiff, a citizen of New Mexico, appeals an order of the United States District

Court for the District of New Mexico dismissing his section 1983 action for damages

against the State of New Mexico because of Eleventh Amendment immunity.



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      We affirm for the reasons given by the trial court in its Order of Dismissal filed

January 15, 1997.

      AFFIRMED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                            2